signiticant index no department of the treasury internal_revenue_service washington d c z jul tax exempt and overnment entities division ter rat ad re dear ein plan number this letter constitutes notice that your request on behalf of the trustees of the above- named multiemployer pension_plan dated date for a ruling further described below has been denied in a letter to you dated date we offered you the opportunity of a conference of right to discuss the denial of your request and set a deadline of days to schedule the conference as of the date of this letter you have not exercised your right to a conference therefore the tentative denial of your request is final and we have closed our file on this request ruling requested you requested a ruling that it is reasonable to reflect the unfunded actuarial liability as a negative number in the plan’s funding_standard_account without limitation in your request you recognize that such a ruling could require the irs to revise applicable provisions of revrul_81_213 1981_2_cb_101 applicable law sec_412 of the internal_revenue_code code provides for the minimum_funding standards for certain pension plans sec_412 of the code describes the elements charges and credits to the funding_standard_account that is maintained for plans subject_to the minimum_funding standards net experience gains and losses are amortized in the funding_standard_account pursuant to sec_412 and sec_412 respectively revrul_81_213 provides guidelines regarding the establishment and treatment of experience gains and losses under a defined_benefit_plan for purposes of sections b and a of the internal_revenue_code section dollar_figure of revrul_81_213 states that for an immediate gain type of funding method the actual unfunded_liability as of any valuation_date is the excess if any of the accrued liability over the actuarial value of assets as of that date emphasis added analysis in a situation where the actuarial value of assets in the plan as of a valuation_date exceeds the accrued liability determined on that same date such as in the above- named plan there will be no excess of the accrued liability over the actuarial value of assets accordingly the actual unfunded_liability must be deemed to be dollar_figure - conclusion your request rightly points out that in order to rule as you have requested a change to the established guidance contained in revrul_81_213 would be required however because no such change has occurred to date a favorable ruling on your request cannot be granted this letter is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent lf you have any questions regarding this matter please call also please refer written replies to sincerely yours jha lepons martin l pippins manager employee_plans actuarial group - t ep ra t a2 mpippins -283-9698
